Citation Nr: 1115356	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asthma with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was most recently before the Board in December 2009, it was remanded to the Appeals Management Center (AMC) or the RO for further action.  The case has been returned to the Board for further appellate action.


REMAND

This appeal is being remanded for the fifth time.  In December 2009, the Board noted the following:

In October 2002, the Veteran's representative raised the issue of service connection for emphysema.  In its November 2003, February 2007, and June 2008 remands, the Board instructed the originating agency to adjudicate this claim.  The record reflects that this has not been done.  The issues of entitlement to a disability rating in excess of 30 percent for asthma with allergic rhinitis is inextricably intertwined with the issue of entitlement to service connection for emphysema, and therefore it must be remanded.  See Babchak v. Principi, 3 Vet. App. 466 (1992).

Also, in its February 2007 remand, the Board noted that bronchial asthma and allergic rhinitis are separate and distinct disorders that should be separately rated, and instructed the originating agency to rate the Veteran's bronchial asthma and allergic rhinitis separately. However, in readjudicating the issue on appeal in June 2007 and September 2008, the originating agency continued to rate asthma with allergic rhinitis as one service-connected disability.

The Board directed the RO or the AMC to undertake all indicated development, adjudicate the Veteran's claim for service connection for emphysema and inform him of his appellate rights with respect to this decision.  The Board also directed the RO or the AMC to separately rate the Veteran's bronchial asthma and allergic rhinitis.  

The AMC arranged for the Veteran to undergo a respiratory system examination, which was conducted in October 2010.  

In January 2011, the AMC issued a supplemental statement of the case denying a rating in excess of 30 percent for asthma with allergic rhinitis and finding that "service connection for a separate rating" for either allergic rhinitis or emphysema was not warranted.  

The AMC failed to adjudicate the issue of entitlement to service connection for emphysema and provide the Veteran with his appellate rights with respect to this claim.  

Oddly enough, the AMC indicated that a separate rating was not warranted for bronchial asthma because it existed prior to service and was not aggravated by service.  The Board emphasizes that the Veteran has already been granted service connection for this disability and at no time has service connection been severed.  Therefore, the AMC's rationale for failing to comply with the Board's remand directive is erroneous.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the actions set forth in the Board's December 2009 remand may be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC must issue a rating decision adjudicating the Veteran's claim for service connection for emphysema.  It must also inform the Veteran of his appellate rights with respect to this decision.

3.  The RO or the AMC must separately rate the Veteran's bronchial asthma and allergic rhinitis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

